Citation Nr: 1002449	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as residuals of cold weather exposure, to include 
emphysema.  


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from October 1953 to June 
1957.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

This matter was remanded by the Board for evidentiary 
development in September 2000, August 2002, and February 
2004.  

In August 2005, the Board denied the Veteran's claim.  The 
Veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an October 2006 Joint Motion 
filed by the parties to this matter, it was requested that 
the Court vacate the Board's August 2005 decision, and remand 
this matter to the Board.  Following a review of the Joint 
Motion and the record, the Board again remanded this matter 
for additional development in January 2008.  

Then, in a December 2008 decision, the Board again denied the 
Veteran's claim.  The Veteran appealed that decision to the 
Court, which, pursuant to a July 2009 Joint Motion filed by 
the parties to this matter, again vacated the Board's 
decision, and again remanded for additional development.  
Following a review of the Joint Motion and the record, the 
Board finds additional medical inquiry necessary here.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

In the July 2009 Joint Motion, it is indicated that four VA 
compensation examination reports and opinions in this matter, 
and a May 2005 VHA opinion, are inadequate for purposes of 
adjudicating the Veteran's claim on appeal.  

In particular, the Joint Motion notes that the September 2008 
VA compensation examiner did not address in his report an 
April 1996 comment by the Veteran's private physician that an 
in-service neck injury "may be" related to a current 
pulmonary disorder.  

As such, the Board finds additional medical inquiry necessary 
here.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with a pulmonologist 
to determine the etiology, nature, and 
severity of the Veteran's lung 
disorder(s).  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  The examiner should then 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that a current 
respiratory disorder relates to 
the Veteran's documented neck 
injury during service.  

3.  In rendering the opinion, the 
examiner should specifically 
consider and address the private 
physician's April 1996 comment 
that the Veteran's in-service 
neck injury "may be" related to 
a current lung disorder.  

4.  And in rendering the opinion, 
the examiner should specifically 
consider and address the 
statements from the Veteran and 
his spouse that the Veteran has 
experienced symptoms indicative 
of a respiratory disorder since 
his discharge from service in 
1957.  Any conclusion reached 
should be supported by a 
rationale.  

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


